Title: From George Washington to John Hancock, 12 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 12th 1777.

I was this Morning honored with your Letter of the 10th Instt accompanied by the proceedings of Congress of the day before.
The conduct of too many Officers, in withholding the pay of their Soldiers, I am persuaded, is reprehensible, and has been the cause of

uneasiness & of many desertions. Every measure in my power, will be exerted to prevent such Abuses in future, and every aid given to punish the Offenders in an Exemplary manner; But Congress will excuse me, when I tell them, it will be impossible to comply with their recommendation upon this Subject, Unless the Genl Officers withdraw their attention from matters of the utmost importance and such as require their constant care. Were this not the case, the dispersed situation of the Officers at this time, thro the different States, on the recruiting service would prohibit the Enquiry. Nor do I apprehend the Regulations empowering & enjoining the Regimental paymasters to bring them to an Account, will be found competent to the End. Such Officers will be proper to state the Accounts in the first instance & to receive Vouchers &c., but will not do to settle them finally, as their connections with the Regiment will subject them much to the influence of the Officers. I should suppose, if Two or three Gentleman of integrity & of ability in Accounts, were appointed Auditors, to attend the Army, ’till the Business is finished, it would be the best expedient that could be fallen on. They would be a check on the paymasters, and, I am persuaded, will be the means of the Accounts being fairly & justly liquidated. If a Settlement can be once obtained, I trust, the same confusion will never take place again, as the paymasters will receive and pay All Money due to the Regiments & account for it, and as the Army is on a more permanent footing than it ever was before; For this, like most other inconveniences and difficulties, which we have experienced, is to be imputed in a great measure to short Inlistments & the frequent dissolution of our Troops.
A Return of the Army in Jersey, as late as the 6 Instant, I transmitted Yesterday Morning in a Letter by Mr Randolph of Chesnut Street, which you will probably receive to day & from which, Congress will be able to determine the Expediency of calling out the Militia from Delaware & Pensylvania. Though it gives me pain, that we should be under the necessity of recurring to such a measure, Yet I should suppose it to be adviseable. Our Army is weak and by no means equal to that of the Enemy, and ’till their designs are known, and we are more reinforced with Regular Troops, we should be prepared in the best manner we can. I would observe, if the Militia are called out, it should be for a fixed, determinate time; For though they will certainly return when that expires, yet, that is more tolerable than for them to go off in parties every day, as their Whim and caprice suggest, which has always been the case, when the time was not stated. I would also observe, if it is possible, they should be engaged to march out of their States, if they are ordered. If their service is located, they will move with great reluctance, if they do at all.

On Saturday, a smart skirmish happened with a Detachment of our Troops, who attacked a Number of the Enemy near Piscataway, in which our Men behaved well & obliged the Enemy to give way twice, as reported to me, with loss. The Enemy receiving a Strong reinforcement, our people retreated to their post. I cannot give the particulars, as they have not been sufficiently ascertained. Their pickets were also attacked yesterday by some of our parties from Bound Brook & forced within their lines. I have the Honor to be with great respect Sir Yr Most Obedt Sert

Go: Washington

